Dissenting Opinion.
Bermudez, C. J.
I adhere to the original opinion delivered in the case. The facts then considered as justifying the charge of unsoundness of mind and mental incapacity in Edward Burke, disqualifying him from making valid testamentary dispositions during the existence of the debility, have not since changed. Stubborn in their essence and nature, they are to-day what they were at the time. A re-examination of the evidence, under the light thrown upon it by the extended oral argument on the rehearing, has confirmed me in the correctness of the previous conclusions to which the Court had arrived.
The best proof that Edward Burke was mentally unable to make a valid last will is, that he acted on the occasion the part of an automaton, repeating each and every word as the same was prompted and dictated to him by one of the attending witnesses, a scribe in the notary’s office, whom he had never before conversed with, or even seen.
In the determination of questions of unsoundness of mind, those witnesses are most to be believed who are disinterested, who testify to facts and who had the best opportunities of knowing, however humble their walks in life may be. In such cases, assumptions should be rejected an'd facts adopted.
However great the respect be which should be paid to the legitimate and lawfully expressed last intentions of the departed one, courts of *185justice should not lend their aid to the execution of such intentions, when it is apparent that they are the result of an undue pressure of an epileptic and superannuated maniac, whose mental condition and disability are firmly believed in, and loudly announced, by all near and around him, and it is evident that he lias uttered such intentions in derogation of the course of nature and law, acting as a mere talking machine.
I, therefore, dissent.